The bill of exceptions was certified by the trial judge on June 20, 1945. The entry upon the bill of exceptions made by the clerk of the trial court is that the bill of exceptions was filed in his office on July 7, 1945. Since it affirmatively appears that the bill of exceptions was not filed in the clerk's office within 15 days after its certification by the trial judge, the writ of error must be dismissed. Code, § 6-1001; Jones v. State, 48 Ga. App. 839 (174 S.E. 170).
Writ of error dismissed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED DECEMBER 5, 1945.